United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2315
                                    ___________

Chester W. Jenkins, M.D.,             *
                                      *
              Appellant,              * Appeal from the United States
                                      * District Court for the
       v.                             * Western District of Arkansas.
                                      *
St. Paul Fire & Marine Insurance      *      [UNPUBLISHED]
Company,                              *
                                      *
              Appellee.               *
                                 ___________

                              Submitted: April 9, 2001

                                   Filed: April 12, 2001
                                    ___________

Before BOWMAN and FAGG, Circuit Judges, and CARMAN, Chief Judge.1
                           ___________

PER CURIAM.

      A qui tam action was filed against Chester W. Jenkins, M.D., alleging that he
conspired with others to knowingly file false claims, and that he did file false claims,
with the Healthcare Finance Administration ("HCA"). Dr. Jenkins in turn filed a
declaratory judgment action against St. Paul Fire & Marine Insurance Company ("St.
Paul") alleging that it had a duty to defend him in the qui tam action. Dr. Jenkins's

      1
       The Honorable Gregory W. Carman, Chief Judge, United States Court of
International Trade, sitting by designation.
policy with St. Paul provides coverage only for damages resulting from his "providing
or withholding of professional services." The District Court2 dismissed Dr. Jenkins's
declaratory judgment action pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure. Dr. Jenkins appeals. Our review is de novo.

      As the District Court determined, St. Paul did not have a duty to defend unless
there was a possibility that the damages claimed by the relators in the qui tam action
would have fallen within the policy coverage. The qui tam action was brought under
the federal False Claims Act ("FCA"). The FCA imposes liability on persons or
corporations who knowingly submit false claims to the government for reimbursement.
See 31 U.S.C. § 3729(b) (defining "knowingly"). Thus, for the relators in the qui tam
action to have recovered against Dr. Jenkins, they were required to prove that he
knowingly submitted false claims to the HCA for reimbursement. Accordingly, any
award in that action would not have resulted from the "providing or withholding of
professional services." We therefore conclude that the District Court correctly
determined that St. Paul had no duty to defend Dr. Jenkins in the qui tam action,
inasmuch as there was no possibility that the qui tam action would have resulted in an
award that fell within the coverage provided by the St. Paul policy.

      Finding no error in the District Court's dismissal of Dr. Jenkins's action for a
declaratory judgment, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      2
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
                                         -2-